NOTE: This order is nonprecedential.


  Wniteb ~tate~ QCourt of §ppeaI~
      for tbe jfeberaI ~irtuit

       STACY CARSON AND AMY CARSON,
    AS LEGAL GUARDIANS FOR KIT CARSON,
             Petitioners-Appellants,
                            v.
      SECRETARY OF HEALTH AND HUMAN
                 SERVICES,
             Respondent-Appellee.


                        2010-5089


   Appeal from the United States Court of Federal
Claims in case no. 02-VV-873, Judge Mary Ellen Coster
Williams.


                       ORDER
    The court notes that the parties have not filed a
status report.
    The court's February 3,2011 order directed the Secre-
tary to inform this court within 30 days of the disposition
of Cloer how this appeal should proceed.
   Upon consideration thereof,
   IT Is ORDERED THAT:
CARSON   v. HHS                                             2


    The Secretary is directed to file a status report within
14 days of the date of filing of this order. The appellants
may also respond within that time.
                                    FOR THE COURT


      DEC 2 1 2012                  lsI Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: David P. Matthews, Esq.
    Heather L. Pearlman, Esq.
                                           U.s. COURf~~PEALS FOR
s21                                           THE FEDt:RH r.mCU1T

                                               DEC 21 l012
                                                  JANHORBAlY
                                                     CLERK